United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                   August 28, 2007

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 06-40145
                         Summary Calendar


                          ROBI FUENTES,

                                              Plaintiff-Appellant,

                              versus

                          DIRECTV, INC.,

                                               Defendant-Appellee.



          Appeal from the United States District Court
                for the Southern District of Texas
                           (7:02-CV-146)


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Robi Fuentes appeals the district court’s enjoining her small-

claims-court action and imposing sanctions against her attorney.

     In July 2000, Fuentes filed in Texas state court a putative

class action related to a DIRECTV $4.20 late-payment fee.          The

court granted DIRECTV’s motion to stay and compel arbitration,

pursuant to the Customer Agreement, in which the parties had agreed

to mandatory arbitration if informal resolution of a dispute




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
failed.     In April 2002, the arbitrator found Fuentes’ claim moot

because the late fee had been reversed and credited to her account.

      Subsequently, Fuentes filed in Texas small-claims court and

then in district court, in her amended complaint, the same late-

payment-fee    claim    raised   in    the    earlier   state-court   action.

      In July 2002, the district court enjoined Fuentes and her

attorney from proceeding with the state small-claims-court action

and compelled arbitration.            The arbitrator dismissed Fuentes’

claims in February 2004.          Shortly thereafter, Fuentes moved in

state court to vacate the arbitrator’s ruling.             In September 2005,

the district court confirmed the 2004 arbitration award, dismissed

the action, and imposed sanctions against Fuentes and her attorney

for   $10,791.89,   a   portion    of       DIRECTV’s   attorney’s   fees   and

expenses.     By order dated 10 September 2006, the sanctions were

amended to be against Fuentes’ attorney only.

      Ruling an injunction may issue as an exception to the Anti-

Injunction Act is a question of law reviewed de novo.                   E.g.,

Regions Bank of La. v. Rivet, 224 F.3d 483, 488 (5th Cir. 2000).

Pursuant to the Act, “[a] court of the United States may not grant

an injunction to stay proceedings in a State court except as

expressly authorized by Act of Congress, or where necessary in aid

of its jurisdiction, or to protect or effectuate its judgments”.

28 U.S.C. § 2283.




                                        2
      “[S]ome federal injunctive relief may be necessary to prevent

a   state   court   from   so    interfering    with    a   federal    court’s

consideration or disposition of a case as to seriously impair the

federal court’s flexibility and authority to decide that case”.

Atl. Coast Line R.R. Co. v. Brotherhood of Locomotive Eng’rs, 398

U.S. 281, 295 (1970).           The Act’s exception for protecting or

effectuating    a    federal-court        judgment     “‘prevents     multiple

litigation of the same cause of action and ... assures the winner

in a federal court that he will not be deprived of the fruits of

his victory by a later contrary state judgment which the Supreme

Court may or may not decide to review’”.        Int’l Ass’n of Machinists

and Aerospace Workers v. Nix, 512 F.2d 125, 130-31 (5th Cir. 1975)

(quoting Woods Exploration & Producing Co. v. Aluminum Co. of Am.,

438 F.2d 1286, 1312 (5th Cir. 1971)).

      Needless to say, enjoining the state small-claims-court action

was necessary to protect the district court’s order compelling

arbitration of Fuentes’ late-fee-payment claim.              Otherwise, the

determination that arbitration was the contractually-agreed-upon

method for resolving that claim would be undermined.

      As noted, the district court issued two sanctions orders:

one, on 30 September 2005, against Fuentes and her attorney; and

another, on 10 September 2006, amending the first, to sanction only

Fuentes’ attorney.    On 28 October 2005, Fuentes filed a notice of

appeal of the order of dismissal.         Because the sanctions order was


                                      3
not final, it could not be appealed at that time.   Along that line,

on 11 November 2006, Fuentes withdrew her amended notice of appeal

for the 10 September 2006 amended sanctions order.      Accordingly,

this court lacks jurisdiction over the issue.       E.g., Burnley v.

City of San Antonio, 470 F.3d 189, 192 (5th Cir. 2006) (proper

filing of a notice of appeal is mandatory and jurisdictional).

     Fuentes also appeals a constructive injunction she claims was

entered against her attorney prohibiting the filing of new actions

against DIRECTV. Apparently, the sanctions orders are construed to

enjoin such filings.   Because Fuentes did not file a notice of

appeal for the sanctions, we lack jurisdiction for this issue as

well.

                                                            AFFIRMED




                                 4